Citation Nr: 1034813	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  00-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for arthritis 
of the lumbar spine, to include an initial disability rating in 
excess of 10 percent and a disability rating in excess of 20 
percent as of April 2, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
granting service connection for arthritis of the lumbar spine and 
assigning a noncompensable disability rating.  This claim was 
previously remanded by the Board in February 2004 and December 
2008 for additional evidentiary development.  

The Veteran was afforded a hearing before a Board Member at the 
Board's Central Office in Washington, DC in July 2003.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  The Veteran was notified in July 
2008 that the Board Member who provided his hearing was no longer 
employed by the Board.  Nonetheless, the Veteran indicated in 
July 2008 that he did not desire to appear for a new hearing.  


FINDINGS OF FACT

1.  Prior to August 23, 2007, the Veteran's lumbar spine 
disability was manifested by pain and mild limitation of motion 
with forward flexion in excess of 60 degrees; it was not 
manifested by ankylosis, muscle spasm on extreme forward bending, 
or intervertebral disc disease with recurring attacks or 
incapacitating episodes.  

2.  As of August 23, 2007, the Veteran's lumbar spine disability 
has been manifested by forward flexion to 60 degrees or less due 
to pain; it has not been manifested by ankylosis, listing of the 
spine, or intervertebral disc disease with recurring attacks or 
incapacitating episodes.  

3.  The record contains objective evidence of mild lumbar 
radiculopathy from November 13, 2007 through May 21, 2008.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292-95 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5235-43 (2009).

2.  The criteria for establishing entitlement to a disability 
rating of 20 percent for arthritis of the lumbar spine, as of 
August 23, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292-95 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5235-43 (2009).

3.  The criteria for establishing entitlement to a disability 
rating in excess of 20 percent for arthritis of the lumbar spine, 
as of August 23, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292-95 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5235-43 (2009).

4.  The criteria for establishing entitlement to a separate 10 
percent disability rating for lumbar radiculopathy, from November 
13, 2007 through May 21, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records, VA outpatient 
treatment records, and copies of his private medical records, and 
in August 1999, September 2001, August 2007 and April 2010, he 
was afforded formal VA examinations.  Additionally, the Board 
finds there has been substantial compliance with its December 
2008 remand directives.  The Board notes that the Court has 
recently noted that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand).  The record indicates that the 
Appeals Management Center (AMC) scheduled the Veteran for a 
medical examination and that the Veteran attended that 
examination.  The AMC later issued a rating decision and a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40 (2009).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more movement 
than normal; (c) weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2009).  


Relevant Facts

The Veteran contends that he is entitled to an initial disability 
rating in excess of 10 percent for his service-connected 
arthritis of the lumbar spine.  Specifically, the Veteran 
contends that he is entitled to a higher rating due to pain and 
limitation of activities.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's lumbar spine symptoms did not warrant an initial 
disability rating in excess of 10 percent.  

For historical purposes, the Veteran was granted service 
connection for arthritis of the lumbar spine in the currently 
appealed February 2000 rating decision.  A noncompensable 
disability rating was assigned under Diagnostic Codes 5010 and 
5295, effective as of August 1, 1999.  The Veteran submitted a 
timely notice of disagreement regarding the noncompensable 
disability rating and he appealed this decision to the Board in 
May 2000.  Subsequently, in a February 2008 rating decision, the 
Veteran's initial disability evaluation was increased to 10 
percent under the amended Diagnostic Code 5242.  A 20 percent 
disability evaluation, effective as of April 2, 2010, was later 
assigned in a May 2010 rating decision.  The Veteran has 
continued to express disagreement with the assigned ratings.  

Upon filing his initial claim, the Veteran was afforded a VA 
examination of the spine in August 1999.  The Veteran reported 
injuring his back during military service and having been 
diagnosed with degenerative joint disease.  The Veteran reported 
a constant burning pain in his low back bilaterally that did not 
radiate.  Examination revealed a range of motion of forward 
flexion to 95 degrees, extension to 35 degrees, lateral flexion 
to 40 degrees and rotation to 35 degrees.  X-rays were taken of 
the lumbosacral spine, revealing the vertebral body and disc 
space heights to be well-maintained.  There was no evidence of 
spondylolisthesis or spondylolyisis, and the examiner concluded 
that X-rays were normal.  The examiner diagnosed the Veteran with 
musculoskeletal pain involving the low back.  

The record also contains a magnetic resonance image (MRI) report 
dated May 2000.  The lumbar vertebrae were found to be in 
anatomic alignment and the vertebral body heights and disc spaces 
were well-maintained.  However, there was disc desiccation at the 
L4-5 and L5-S1 levels.  There was also evidence of a broad-based 
disc bulge at the L4-5 level which aggravated the congenital 
abnormality.  There was also hypertrophy of the ligamentum flavum 
and facet joints causing mild spinal canal stenosis and mild 
bilateral neural foraminal narrowing.  A mild broad-based disc 
bulge was also evident at the L5-S1 level, but it was noted to 
cause no significant spinal canal stenosis or significant neural 
foraminal narrowing.  

The record also contains a medical statement from a physician 
with the initials K.J.L. dated August 2000.  According to Dr. L, 
the Veteran was under his care for lower back pain that began in 
the 1980s.  Dr. L indicated that the Veteran had numerous X-rays 
and MRIs that revealed degenerative joint disease without 
radiculopathy.  Dr. L subsequently noted that the Veteran had 
paresthesias in the fingers and toes which was felt to be 
secondary to his lumbar condition.  It was noted that his most 
recent MRI in May 2000 revealed disk herniation at the L4-5 level 
with mild spinal canal stenosis and mild neural foraminal 
narrowing and also with disc herniation at the L5-S1 level 
without stenosis or narrowing.  

The Veteran was afforded an additional VA examination of the 
lumbar spine in September 2001.  Examination revealed forward 
flexion to 60 degrees, extension to 0 degrees, and bilateral 
lateral rotation was found to be normal.  Motor strength and 
sensations were intact in the lower extremities.  X-rays of the 
lumbar spine revealed no acute bony abnormalities, fractures or 
malaligments, and vertebral body height and disc spaces were 
adequately maintained.  The examiner diagnosed the Veteran with 
musculoskeletal back pain.  

The record also contains a March 2004 letter from a naval 
physician indicating that the Veteran had suffered from 
mechanical low back pain since the 1980s.  It was also noted that 
prior imagery revealed degenerative joint disease of the lumbar 
spine with a herniated disc at the L4-5 region.  The Veteran was 
noted to still be complaining of low back pain while standing, 
lifting, bending, exercising, and sitting for prolonged periods 
of time.  He was also noted to have intermittent numbness of the 
fingers and toes but it was noted that nerve conduction studies 
and an electromyograph (EMG) were within normal limits.  The 
physician opined that this was a chronic condition that had 
caused the Veteran significant disability and hardship.  

The Veteran was afforded another VA examination of the spine in 
August 2007.  The examiner noted that there was no history of 
hospitalization or surgery.  The Veteran again reported numbness 
in the toes and fingers.  The Veteran described a severe constant 
dull pain in the low back.  The examiner noted that there were no 
incapacitating episodes over the prior 12 month period.  
Examination of the spine revealed the Veteran to have a normal 
posture, gait and spinal curvature.  Motor examination revealed 
normal strength and muscle tone with no muscular atrophy.  
Sensory and reflex examination were also found to be normal, 
aside from an absent right ankle jerk reflex which the examiner 
related to a previous right ankle surgery. 

Range of motion testing revealed forward flexion to 80 degrees 
with pain from 60 degrees to 90 degrees.  Extension was from 0 
degrees to 25 degrees with pain throughout, and bilateral lateral 
rotation and lateral bending was to 30 degrees with pain 
throughout.  There was no additional limitation on repetition of 
motion.  X-rays revealed mild anterolisthesis of the L4 and L5 
vertebrae with disc space narrowing.  There was no evidence of 
acute fracture or other osseous abnormalities, but there was mild 
facet arthropathy in the lower lumbar spine.  The examiner 
diagnosed the Veteran with lumbar disc disease.  It was noted 
that the Veteran was employed fulltime and that he had only lost 
one week of work due to his low back disability over the past 12 
month period.  

The Veteran underwent a private neurological evaluation in March 
2008.  The Veteran was noted to have chronic back pain with an 
acute worsening as of 4 months earlier with radiation to the left 
foot.  The neurologist concluded that there was an old chronic 
left sciatic neuropathy involving the peroneal division to a 
greater extent than the tibial.  There was no evidence of acute 
denervation and root screen by needle exam of the left lower 
extremity demonstrated no evidence of additional plexopathy or 
radiculopathy.  

The record also contains private medical records from 2008.  
According to a March 2008 EMG, the Veteran suffered from 
degenerative lumbar disc disease, left lumbar radiculopathy, and 
lumbar spinal stenosis.  An April 2008 record notes that the 
Veteran was suffering from lumbar spinal stenosis secondary to 
degenerative lumbar disc disease that was resulting in lumbar 
radiculopathy.  It was further noted that if the Veteran's 
symptoms persisted he would need to undergo a decompressive 
lumbar laminectomy and bilateral foraminotomy.  A May 2008 
surgical note indicates that this procedure was in fact 
performed.  

The Veteran was most recently afforded a VA examination of the 
spine in April 2010.  The examiner noted that the Veteran 
underwent a L4 and L5 total laminectomy and a bilateral 
foraminotomy of the L4 and L5 nerve roots in May 2008.  The 
Veteran reported suffering from moderate low back pain for a 
number of hours on a daily basis.  The Veteran also reported 
severe flare-ups of his back pain occurring on a weekly basis and 
precipitated by turning or bending.  However, it was noted that 
the Veteran did not suffer any incapacitating episodes in the 
previous 12 months.  It was also noted that the Veteran was 
employed fulltime.  However, his disability had a significant 
effect on his employment due to increased absenteeism.  It was 
noted that the Veteran had missed 2 weeks of work in the past 12 
months due to his lumbar spine disability.  

Examination revealed the Veteran to have a normal posture with no 
abnormal spinal curvatures or ankylosis.  Motor examination was 
normal throughout with normal muscle tone and no muscular 
atrophy.  Sensory examination and reflex examination were normal 
as well.  Range of motion measurements were taken, revealing 
forward flexion to 40 degrees, extension from 0 to 10 degrees, 
left lateral flexion to 15 degrees, right lateral flexion to 20 
degrees, left lateral rotation to 25 degrees and right lateral 
rotation to 20 degrees.  There was objective evidence of pain on 
motion but there were no additional limitations after three 
repetitions of range of motion.  X-rays revealed mild 
anterolisthesis of the L4 and L5 vertebrae associated with disc 
space narrowing.  There was no evidence of acute fracture or 
other osseous abnormalities.  The examiner diagnosed the Veteran 
with mild anterolisthesis of the L4 and L5 vertebrae with 
degenerative disc disease at the same level.  The Veteran was 
also diagnosed with mild facet arthropathy at the L4-S1 level.  


Analysis

Rating Criteria in Effect Prior to September 26, 2003

When the Veteran was originally granted service connection for a 
lumbar spine disability in February 2000, his arthritis of the 
lumbar spine (hereinafter a "lumbar spine disability") was 
rated as 0 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5295.  This disability rating was 
increased to 10 percent in a February 2008 rating decision.  In 
considering the Veteran's claim, the Board notes that the 
regulations for rating disabilities of the spine were revised 
during the pendency of the Veteran's claim, effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  In this regard, if a law or regulation 
changes during the course of a claim or an appeal, the version 
more favorable to the Veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; VAOPGCPREC 7-2003.  
Amendments with a specified effective date without provision for 
retroactive application may not be applied prior to the effective 
date.  As of that effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the Veteran.  
In this case, either the old or revised rating criteria may 
apply, although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Diagnostic Code 5010, which applies to traumatic arthritis, 
instructs the rater to rate the disability as degenerative 
arthritis under Diagnostic Code 5003.  Under this code, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability from 
arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar 
vertebrae are considered groups of minor joints, rateable on a 
parity with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be a 
group of minor joints, rateable on disturbance of lumbar spine 
functions.  Id.  

According to the rating criteria in effect prior to September 26, 
2003, and the criteria in effect at the time the Veteran filed 
his claim in February 1999, limitation of motion of the lumbar 
spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under Diagnostic Code 5292 (prior to September 26, 2003), a 10 
percent rating was warranted for slight limitation of motion; a 
20 percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for severe limitation of motion.  
According to the Veteran's August 1999 VA examination, the 
Veteran had forward flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 40 degrees and rotation to 35 
degrees.  A September 2001 VA examination found forward flexion 
to 60 degrees, extension to 0 degrees, and normal bilateral 
lateral rotation.  This evidence demonstrates that the Veteran is 
not entitled to an initial disability rating in excess of 10 
percent since he did not suffer from "moderate" limitation of 
motion.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating based on any other relevant 
diagnostic criteria, as they existed prior to September 26, 2003.  
Under Diagnostic Code 5295, which is applicable when rating 
lumbosacral strains, a noncompensable disability rating is 
warranted for slight subjective symptoms only; a 10 percent 
disability rating is warranted for characteristic pain on motion; 
a 20 percent disability rating is warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and the highest disability 
rating of 40 percent is warranted for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

There is no evidence of muscle spasm on extreme forward bending 
in the evidence of record.  As such, a higher disability rating 
is not warranted under Diagnostic Code 5295.  The Board has also 
considered whether a separate disability rating may be warranted 
under Diagnostic Code 5295.  However, the Veteran is already 
rated under Diagnostic Code 5003 for limitation of motion 
manifested by pain.  As such, assigning a separate disability 
rating for pain on motion would be duplicative.  Pyramiding, or 
the evaluation of the same disability or the same manifestation 
of a disability, under different Diagnostic Codes is to be 
avoided when rating a Veteran's service-connected disability.  38 
C.F.R. § 4.14.  

Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to an initial 
disability rating in excess of 10 percent based on the rating 
criteria as they existed prior to September 26, 2003.  

Rating Criteria since September 26, 2003

The Board has also considered whether the Veteran may be entitled 
to an increased disability rating under the regulations as they 
have existed since September 26, 2003.  As outlined below, the 
evidence demonstrates that the Veteran is entitled to a 
disability rating of 20 percent as of August 23, 2007.  However, 
the preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability rating in excess of 20 
percent at any time since August 23, 2007.  

A 10 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  Id.

A 40 percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating requires evidence of unfavorable ankylosis 
of the entire spine.  Id.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

According to the August 2007 VA examination report, the Veteran 
had forward flexion of the thoracolumbar spine to 80 degrees.  
This is the first evidence of record reflecting the Veteran's 
range of lumbar motion since the regulations were amended on 
September 26, 2003.  The next-higher disability rating of 20 
percent is warranted when there is evidence of forward flexion 
greater than 30 degrees but not greater than 60 degrees.  Id.   
While the August 2007 examiner noted that the Veteran was capable 
of forward flexion to 80 degrees, the examiner indicated that the 
Veteran only had forward flexion to 60 degrees before he 
experienced pain.  Therefore, when considering functional loss 
due to pain under DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
evidence demonstrates that the Veteran is entitled to a 20 
percent disability rating for his lumbar spine disability as of 
August 23, 2007.  

However, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to the next-higher disability rating of 
40 percent as of August 23, 2007.  A 40 percent rating requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The August 2007 VA examination revealed 
that the Veteran had forward flexion of the thoracolumbar spine 
in excess of 30 degrees and that he did not suffer from ankylosis 
of the spine.  Also, according to the Veteran's April 2010 VA 
examination, he had forward flexion of the thoracolumbar spine to 
40 degrees with no evidence of ankylosis.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability rating in excess of 
20 percent, as of April 2, 2010, based on limitation of motion.  

The Board has again considered the DeLuca criteria in making the 
above decision.  See 8 Vet. App. 202 (1995).  However, the April 
2010 VA examiner noted that while there was objective evidence of 
pain on motion, there were no additional limitations after three 
repetitions of range of motion.  Therefore, the DeLuca criteria 
do not indicate that the Veteran is entitled to a disability 
rating in excess of 20 percent for his lumbar spine disability at 
any time since August 23, 2007.  

Finally, the Board has considered whether the Veteran would be 
entitled to an increased disability rating at any time since 
September 26, 2003 based on the rating criteria as they existed 
prior to September 26, 2003.  As discussed in the previous 
section, a 20 percent disability rating is warranted for moderate 
limitation of motion and a maximum 40 percent rating is warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (prior to September 26, 2003).  According to the August 
2007 VA examination, the Veteran had forward flexion to 60 
degrees before he experienced pain with extension from 0 degrees 
to 25 degrees, and bilateral lateral rotation and lateral bending 
to 30 degrees.  The April 2010 VA examination revealed forward 
flexion to 40 degrees, extension from 0 degrees and 10 degrees, 
left lateral flexion to 15 degrees, right lateral flexion to 20 
degrees, left lateral rotation to 25 degrees, and right lateral 
rotation to 20 degrees.  These range of motion measurements are 
more appropriately described as "moderate" rather than 
"severe."  As such, the Veteran is not entitled to a disability 
rating in excess of 20 percent, as of August 23, 2007, based on 
the regulations pertaining to range of motion as they existed 
prior to September 26, 2003.  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to a 20 percent 
disability rating as of August 23, 2007.  38 U.S.C. § 5107(b).  
However, the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 20 percent at 
any time during the pendency of the Veteran's claim.  As such, 
this aspect of the Veteran's claim is denied.  

Intervertebral Disc Syndrome

The former provisions of Diagnostic Code 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned for 
post-operative, cured intervertebral disc disease.  A 10 percent 
rating requires evidence of mild intervertebral disc disease.  A 
20 percent evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40 percent 
rating requires evidence of intervertebral disc disease which is 
severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
Diagnostic Code, 60 percent, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

According to the August 1999 VA examination, the May 2000 MRI of 
record, and the September 2001 VA examination, the Veteran's 
vertebral bodies and disc space heights were well-maintained.  
According to the August 2007 VA examination, the Veteran had no 
incapacitating episodes over the previous 12 month period.  This 
same finding was made during the Veteran's April 2010 examination 
as well.  Therefore, the evidence of record does not suggest that 
the Veteran has suffered from moderate intervertebral disc 
disease with recurrent attacks during the pendency of his claim.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating based on incapacitating 
episodes as a result of his intervertebral disc syndrome under 
the amended regulations as well.  Under the revised provisions of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopaedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
again amended by VA.  These amendments included the changes made 
to the criteria used to evaluate intervertebral disc syndrome, 
which had become effective in the previous year.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The criteria for evaluating 
intervertebral disc disease were essentially unchanged from the 
September 2002 revisions, except that the diagnostic code for 
intervertebral disc disease was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:  

A 10 percent rating requires evidence of incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months;

A 20 percent rating requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months; 

A 40 percent rating requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

As already noted, the August 2007 and April 2010 VA examinations 
indicate that the Veteran had no incapacitating episodes during 
the previous 12 months.  Note 1 of Diagnostic Code 5243 defines 
an incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Since 
there is no evidence of incapacitating episodes, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to an increased disability rating based 
on incapacitating episodes at any time during the pendency of his 
appeal.  

Neurological Manifestations

The Board has also considered whether the Veteran is entitled to 
a separate disability rating for neurological manifestations of 
the lumbar spine.  According to Note(1) of 38 C.F.R. § 4.71a, the 
rater is to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

The Veteran indicated in his August 1999 VA examination that 
there was no radiation of his low back pain.  The Veteran 
reported subjective symptoms of numbness of the fingers and toes 
during treatment in 2000, but a subsequent motor and sensory 
examination of the lower extremities in September 2001 was 
normal.  Nerve conduction studies and an EMG were also 
interpreted to be normal during a March 2004 evaluation.  
Finally, motor, reflex and sensory examinations were interpreted 
to be normal during the Veteran's August 2007 VA examination.  
Therefore, there is no objective evidence of neurological 
symptomatology associated with the Veteran's lumbar spine 
disability through August 2007.  

The Board notes that the Veteran has already been granted service 
connection for numbness of the fingers and toes as due to an 
undiagnosed illness incurred during service in the Gulf War.  
Therefore, the Veteran's complaints of numbness of the toes and 
fingers do not appear to reflect symptomatology related to his 
lumbar spine disability.  

However, the record demonstrates that the Veteran was diagnosed 
with left sciatic neuropathy and lumbar spinal stenosis during a 
private neurological evaluation on March 13, 2008.  It was noted 
that the Veteran's low back pain had worsened with radiation over 
the past 4 months.  An EMG performed in March 2008 revealed left 
lumbar radiculopathy and lumbar spinal stenosis.  The Veteran 
underwent a total laminectomy and a bilateral foraminotomy in May 
2008.  The Veteran was subsequently assigned a 100 percent 
disability rating from May 21, 2008 until July 1, 2008.  
Subsequent motor, sensory and reflex examinations performed as 
part of the Veteran's April 2010 VA examination were all normal 
in the bilateral lower extremities.  As such, the May 2008 
surgery appears to have been successful, as there is no objective 
evidence of neurological symptomatology since the surgery.  

The above evidence demonstrates that the Veteran is entitled to a 
separate disability rating for neurological manifestations from 
November 13, 2007 (4 months prior to the March 13, 2008 
evaluation) until May 21, 2008 (the date of his surgery).  Under 
Diagnostic Code 8520, a 10 percent disability rating is warranted 
for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a.  The next-higher disability rating of 20 percent is 
warranted for moderate incomplete paralysis.  Id.  The evidence 
of record does not reveal any symptomatology associated with the 
Veteran's radiculopathy aside from complaints of pain.  
Therefore, the Veteran's symptoms are best characterized as 
"mild."  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that he is entitled to a separate 10 percent 
disability rating for neurological manifestations from November 
13, 2007 through May 21, 2008.  See 38 U.S.C. § 5107(b).  

Extraschedular Consideration

The rating schedule represents, as far as practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
lumbar spine disability are pain and limitation of motion.  
However, such impairment is contemplated by the rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  The evidence 
does not suggest that the Veteran's lumbar spine disability has 
resulted in marked interference with employment or that there 
have been frequent periods of hospitalization.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Veteran indicated in an August 2008 
statement that he returned to work on August 28, 2008 following 
his back surgery.  The Veteran was also noted to be employed 
fulltime during his April 2010 VA examination.  Therefore, since 
the record does not raise a claim of unemployability, the Board 
will not consider the issue further.  

Since the preponderance of the evidence is against the claim of 
entitlement to an initial disability rating in excess of 10 
percent for a lumbar spine disability, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable 
and this claim must be denied.  However, when affording the 
Veteran the full benefit of the doubt, the Board finds that the 
Veteran is entitled to a disability rating of 20 percent, 
effective as of August 23, 2007.  The preponderance of the 
evidence is against a finding of a disability rating in excess of 
20 percent as of August 23, 2007.  The evidence further 
demonstrates that the Veteran is entitled to a separate 10 
percent disability rating for neurological manifestations from 
November 13, 2007 through May 21, 2008.  Having applied staged 
ratings in this case, consideration has been given to the holding 
of the Court in the case of Fenderson v. West, 12 Vet. App. 119 
(1999).  




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 
percent for arthritis of the lumbar spine is denied.  

Entitlement to a disability rating of 20 percent for arthritis of 
the lumbar spine, as of August 23, 2007, is granted.

Entitlement to a disability rating in excess of 20 percent for 
arthritis of the lumbar spine, as of August 23, 2007, is denied.  

Entitlement to a separate 10 percent disability rating for 
neurological manifestations of the lower extremities from 
November 13, 2007 through May 21, 2008 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


